                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GEORGE WESLEY HENSLEY                                                                 PLAINTIFF

vs.                                   Civil No. 4:19-cv-04002

KARLTON H. KEMP, JR. et al.                                                      DEFENDANTS

                                            ORDER

         For the reasons stated in open court at the hearing on July 12, 2019, in Texarkana,

Arkansas, the Court gives Plaintiff thirty (30) days from the date of this order to file an amended

complaint. The Court gives Plaintiff thirty (30) days from that filing date to properly serve every

separate Defendant in accordance with the Federal Rules of Civil Procedure. The Court finds

Daniel Hensley is not a proper plaintiff in this action and should be terminated from the docket

sheet.

         Also for the reasons provided at today’s hearing, the Court DENIES Separate Defendant

Timothy Hensley’s Pre-Answer Motion to Dismiss (ECF No. 6), DENIES Separate Defendant

Cody Wayne Hensley’s Pre-Answer Motion to Dismiss (ECF No. 7), and DENIES Separate

Defendant Karlton H. Kemp, Jr.’s Motion to Dismiss (ECF No. 8). The Court DENIES AS

MOOT Plaintiff’s Motion for a Plea to Correct Clerical Error (ECF No. 10), Plaintiff’s Motion

for Clarity (ECF No. 11), Separate Defendant Cody Hensley’s Rule 12(E) Motion (ECF No. 13),

Separate Defendant Timothy Hensley’s Rule 12(E) Motion (ECF No. 14), and Separate Defendant

Karlton H. Kemp, Jr.’s Motion for More Definite Statement (ECF No. 15).

         ENTERED this 15th day of July 2019.

                                                     /s/   Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
